Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Churikov et al., US 2016/0202760, in view of Neuwirth et al., 2021/0031235.

In Reference to Claim 1
	Churikov et al. teaches A three-dimensional (3D) haptic keyboard and palm rest experience system for an information handling system, comprising a display device displaying an avatar image located within a virtual 3D gaming environment viewable by a user, as generated by a gaming application executing at a processor, and controlled pursuant to user input instructions received via an input device; (Fig. 1A and Par. 45 and 47 which teach a user interface for sending user inputs and Par. 51 which teaches game actions, e.g. “steering,” and varying haptics according to user input. Fig. 1B which teaches a processor), the processor determining a gaming action event involving the avatar, and a position of the gaming action event, relative to the avatar within the virtual gaming environment (Par. 49 which teaches that if a car hits a border or enemy on the left or right it will produce a haptic effect on the left or right respectively); a palm rest top cover having a first side and a second side corresponding to a right side and a left side of the palm rest, where the first side has a first plurality of piezoelectric actuators disposed thereunder and the second side has a second plurality of piezoelectric actuators disposed thereunder (Fig. 11a-11b and Par. 70 which teaches a keyboard based embodiment with haptic zones placed around the keyboard including in a palm rest area and division into arbitrary haptic zones including a left and right zone which a plurality of haptic actuators underneath. And Par. 34, 36, and 49 which teach using piezoelectric actuators for haptic feedback. See also Fig. 1A and Par. 49 which teaches additional further division of haptic zones including for example a left upper and left lower regions); a keyboard controller to identify a first portion of the first side of the portion of a palm rest top cover forming a palm rest top cover haptic region, where the first portion of the first side of the palm rest cover haptic region has a location with respect to a user that correlates to the position of the gaming action event displayed within the virtual 3D gaming environment (Fig. 11A which teaches a keyboard based embodiment with the haptic zones placed around the keyboard including in a palm rest area. Par. 70 which teaches that areas of the device can be grouped in a variety of ways and Fig. 1A and Par. 49 which show groupings with first and second haptic portions on the left and right sides of the device. Par. 50-53 and 77 which teaches peripherals can have processors to drive their haptics according to command signals from a main device); the keyboard controller actuating a piezoelectric actuator disposed beneath the identified first portion of the first side palm rest top cover haptic region, to cause haptic movement in the first portion of the first side palm rest top cover haptic region correlated to the position of the gaming action event displayed within the virtual 3D gaming environment (Fig. 11A which teaches the palm rest haptic zones. Par. 49 which teaches triggering associated actuators based on the direction, and Par. 50-53 which teach various typic of haptic actuation. And Par. 34, 36, and 49 which teach using piezoelectric actuators for haptic feedback).
However, Churikov et al. does not explicitly teach applying a change in voltage across a piezoelectric actuator to provide the haptic effect.
	Neuwirth et al. teaches a haptic actuator which includes applying a change in voltage across a piezoelectric actuator to provide the haptic effect (Par. 28, 61, and 62).
	It would be desirable to modify the system of Churikov et al. to include a piezoelectric actuator as taught by Neuwirth et al. in order to generate the vibration via a compact and easily electrically controllable actuator like a piezoelectric actuator.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Churikov et al. to include a changing voltage in a piezoelectric actuator as taught by Neuwirth et al.

	In Reference to Claim 4
	Churikov et al., and Neuwirth et al. teaches where the keyboard board identify a second portion of the first side palm rest top cover haptic region having the first plurality of piezoelectric actuators disposed thereunder, where the second portion of the first side palm rest top cover haptic region has a second location with respect to a user that correlates to a second position of a second gaming action event displayed within the virtual 3D gaming environment (Fig. 11A-B and Par. 70 which teaches software defined groups or zones of a keyboard device with haptic actuators. And Fig. 1A and Par. 49-53 which teaches multiple zone on the left side and on the right side of the device and actuating a particular portion of the left or right side of the device based on gaming action events in a displayed virtual 3d gaming environment).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Churikov et al., US 2016/0202760, in view of Nuewirth et al., 2021/0031235, further in view of Rath et al., US 2017/0266558.

In Reference to Claim 2
	Churikov et al. and Nuewirth et al. teaches wherein the avatar image represents the user (Fig. 1A), and further teaches where the user’s avatar collides with something in the game environment. However, Churikov et al. does not teach where the gaming action event is the avatar image taking damage.
	Rath et al. teaches where a user’s avatar colliding with game elements causes the avatar to take damage (Par. 35).
	It would be desirable to modify the system of Churikov et al. to have game collisions, which produce a haptic effect, cause damage as taught by Rath et al. in order provide a game with additional mechanical incentive to avoid collisions with the game environment.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Churikov et al. and Nuewirth et al. to have game collisions, which produce a haptic effect, cause damage as taught by Rath et al.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Churikov et al., US 2016/0202760, in view of Nuewirth et al., 2021/0031235, further in view of Goslin et al., US 2017/0232338.

	In Reference to Claim 3
	Churikov et al. teaches where a game environment advances according to user input to a keyboard or to an input/output device (Par. 45, 47 and 51), and further teaches where the game can be a shooting game with non-user game characters (Fig. 2 and Par. 54), however Churikov et al. does not teach wherein the gaming action event is the non-user avatar image firing a weapon due to user game action input to a keyboard or to an input/output device.
	Goslin et al. teaches a game system with haptic feedback where the gaming action event is the avatar image firing a weapon due to user game action input to a keyboard or to an input/output device (Par. 18 which teaches haptic feedback in response to an enemy character in a first person game shooting the player).
	It would be desirable to modify the system of Churikov et al. to include haptics in response to enemy fire as taught by Goslin et al. in order to provide better game feedback to the user when the game is being used for a shooter type game.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Churikov et al., and Nuewirth et al. to include haptics in response to enemy fire as taught by Goslin et al.
Claims 5-6, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Churikov et al., US 2016/0202760, Nuewirth et al., 2021/0031235, further in view of Power, US 2021/0027120.

In Reference to Claim 5
Churikov et al. and Nuewirth et al. teach a system as described above in reference to Claim 1, including an avatar image in a game environments. Further, Churikov et al. teaches that haptic effects in a game can be identified via analysis of video stream of gameplay by machine learning, and various game objects from the perspective of the user (Fig. 1A and 2). However, they do not explicitly teach the processor training an image recognition model to identify the game objects within a plurality of captured training gameplay images displaying the game objects from a plurality of angles and a plurality of locations of varying depth from the perspective of the user.
Power teaches a system which includes training an image recognition model to identify the game objects within a plurality of captured training gameplay images displaying the game objects from a plurality of angles and a plurality of locations of varying depth from the perspective of the user (Par. 89 which teaches training to identify a game object using various angles and Par. 49 which teaches varying depth and position of the object in the image frame).
It would be desirable to train the machine learning model of Churikov et al. to better identify the avatar image via training images as taught by Power in order to improve the video stream basic haptic identification of Churikov et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to train the machine learning model of Churikov et al. to better identify the avatar image via training images as taught by Power.

In Reference to Claim 6
Churikov et al. teaches the processor executing code instructions of an image recognition model to identify the gaming action event involving the avatar image and a movement of the gaming action event within the virtual 3D gaming environment within a captured image of live gameplay as displayed via the display device; and generating a moving haptic response across a plurality of piezoelectric actuators situated under a palm rest top cover, corresponding to the movement of the gaming action event (Fig. 24 and Par. 99-100 which teaches identifying haptic events based on a machine learning model. And Par. 49 and 103-104 which teaches generating direction haptic feedback based on objects moving in the video feed. Fig. 11A which teaches a plurality of haptic zones beneath a palm rest cover and Par. 34, 35, and 49 which teach piezoelectric actuators as described above).
However, Churikov et al. does not explicitly teach where the machine learning model is trained.
Power teaches training a machine learning model to better identify game objects (Par. 89).
It would be desirable to train the machine learning model of Churikov et al. to better identify the game objects via training images as taught by Power in order to improve the video stream basic haptic identification of Churikov et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to train the machine learning model of Churikov et al. to better identify the avatar image via training images as taught by Power.

In Reference to Claim 15
Churikov et al. teaches a method of causing haptic movement correlating to gameplay within a three- dimensional (3D) gaming environment, which includes an image recognition model to identify the avatar image, a gaming action event involving the avatar image, and a position of the gaming action event within the captured plurality of gameplay images (Par. 99-100 which teaches identifying haptic events based on a machine learning model. And Par. 49 and 103-104  which teaches generating direction haptic feedback based on objects moving in the video feed), to establish corresponding haptic commands for the gaming action event; capturing a live gameplay image displaying the avatar image and the gaming action event involving the avatar image; inputting the live gameplay image into the image recognition model to output a haptic command corresponding to the identified avatar image, the gaming action event involving the avatar image, and the position of the gaming action event within the live gameplay image (Par. 99-100 which teaches identifying haptic events based on a machine learning model. And Par. 49 and 103-104 which teaches generating direction haptic feedback based on objects moving in the video feed); identifying a first portion of first side of a palm rest top cover forming a first side haptic region of a combination keyboard and palm rest assembly having a location with respect to a user that correlates to the position of the gaming action event of the avatar image identified by the image recognition model, where the palm rest cover has the first side with a first array of piezoelectric actuators disposed thereunder and a second side with a second array of piezoelectric actuators disposed thereunder; (Par. 49 which teaches directional haptic feedback based on game events , and Par. 99-100 and 103-104 which teaches tracking game events in the video feed for providing haptic feedback. Fig. 11A and 11B and Par. 70 which teach where the system can be applied to combined keyboard and palm rest device which arbitrary grouped zones and Fig. 1A and Par. 49 which teach more than three zones includes where the left side and right side of a device include more than one portion of the left or right side. And Par. 49-53 and 77 which teaches peripherals can have processors to drive their haptics according to command signals from a main device); the keyboard controller actuating, in response to the haptic command, a piezoelectric actuator in the first array of piezoelectric actuators disposed beneath the first portion of the first side haptic region of the combination keyboard and palm rest assembly, to cause haptic movement in the first portion of the first side haptic region of the combination keyboard and palm rest assembly correlated to the position of the gaming action event displayed within the virtual 3D gaming environment (Fig. 11A-11B and Par. 70 which teaches the palm rest haptic zones. Fig. 1A and Par. 49 which teaches additional divisions of the left and right sides of the device and  Par. 49-53 which teaches triggering associated actuators based on the direction. And Par. 34, 36, and 49 which teach using piezoelectric actuators for haptic feedback).
Further Churikov et al. teaches using a machine learning model (Par. 100). However, Churikov et al. does not explicitly teach capturing a plurality of training gameplay images displaying an avatar image located within a virtual 3D gaming environment generated by a gaming application executing at a processor and displayed via a display device; training an image recognition model with the images, or applying a change in voltage across a piezoelectric actuator to provide the haptic effect.
Power teaches capturing a plurality of training gameplay images displaying an avatar image located within a virtual 3D gaming environment generated by a gaming application executing at a processor and displayed via a display device; training an image recognition model with the images (Par. 89).
It would be desirable to train the machine learning model of Churikov et al. to better identify the avatar image via training images as taught by Power in order to improve the video stream basic haptic identification of Churikov et al.
	Neuwirth et al. teaches a haptic actuator which includes applying a change in voltage across a piezoelectric actuator to provide the haptic effect (Par. 28, 61, and 62).
	It would be desirable to modify the system of Churikov et al. to include a piezoelectric actuator as taught by Neuwirth et al. in order to generate the vibration via a compact and easily electrically controllable actuator like a piezoelectric actuator.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Churikov et al. to include a changing voltage in a piezoelectric actuator as taught by Neuwirth et al, and to better identify the avatar image via training images as taught by Power.

In Reference to Claim 16-17
	Churikov et al. teaches wherein the haptic region of the combination keyboard and palm rest assembly further includes a key in the keyboard with a piezo electric actuator of the first array of piezoelectric actuators on the first side haptic region and wherein the first side haptic region of the combination keyboard and palm rest assembly includes the first side haptic region of the palm rest and a plurality of keys on a keyboard above the first side of the palm rest (Fig. 11A and 11B and Par. 70 which show the keyboard divided into zones including zones within include palm rest keys and piezoelectric actuators).

	In Reference to Claim 19
	Churikov et al., Nuewirth et al., and Power teach identifying a second portion of the second side of the palm rest top cover forming a second side haptic palm rest region of the combination keyboard and palm rest assembly having a second location with respect to a user that correlates to a second position of a second gaming action event of the avatar image identified by the image recognition model to actuate a second piezoelectric actuator in the second array of piezoelectric actuators (Fig. 11A-B and Par. 70 which teaches software defined groups or zones of a keyboard device with haptic actuators. And Fig. 1A and Par. 49-53 which teaches multiple zone on the left side and on the right side of the device and actuating a particular portion of the left or right side of the device based on gaming action events in a displayed virtual 3d gaming environment).

	In Reference to Claim 20
Churikov et al., Nuewirth et al., and Power teach identifying a second portion of the first side of the palm rest top cover forming the first side haptic palm rest region of the combination keyboard and palm rest assembly having a second location with respect to the user that correlates to a second position of a second gaming action event of the avatar image identified by the image recognition model to actuate a second piezoelectric actuator in the first array of piezoelectric actuators (Fig. 11A-B and Par. 70 which teaches software defined groups or zones of a keyboard device with haptic actuators. And Fig. 1A and Par. 49-53 which teaches multiple zone on the left side and on the right side of the device and actuating a particular portion of the left or right side of the device based on gaming action events in a displayed virtual 3d gaming environment).

Claims 8, 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Churikov et al. US 2016/0202760, Winter et al., US 2015/0227207, Nuewirth et al., 2021/0031235, and Cargin, JR. et al., US 2004/0093363.

In Reference to Claim 8
	Churikov et al. teaches A three-dimensional (3D) haptic keyboard and palm rest experience system for an information handling system, comprising a display device displaying a user avatar image and a non-user avatar image within a virtual 3D gaming environment viewable by a user and generated by a gaming application executing at a processor; (Fig. 1A and Par. 45 and 47 which teach a user interface for sending user inputs and Par. 51 which teaches game actions, e.g. “steering,” and varying haptics according to user input. Fig. 1B which teaches a processor. See Fig. 1A, Fig. 2 and Par. 49 and 54 which teach other game avatars such as other cars, enemy soldiers, and ships); the processor determining a gaming action event is displayed via the display device, and a position of the gaming action event within the virtual 3D gaming environment, relative to the user avatar image, the gaming action event executed by or acting upon the user avatar image; (Par. 49 which teaches that if a car hits a border or enemy on the left or right it will produce a haptic effect on the left or right respectively), a keyboard controller identifying a region of a keyboard having a location with respect to a user that correlates to the position of the gaming action event displayed within the virtual 3D gaming environment, relative to the user avatar image; (Par. 49 which teaches the zone based haptics and Fig. 11A and 11B and Par. 70 which teach haptics on the keyboard), the keyboard controller actuating the piezo electric actuator, via a printed circuit board assembly, across a piezoelectric actuator disposed beneath the key cap, to cause haptic movement in the key cap correlated to the position of the gaming action event displayed within the virtual 3D gaming environment. (Fig. 2 and Par. 35 where a collision on the left or right causes a corresponding haptic vibration in the actuator associated with the user’s left or right hand).
	Further, Churikov et al. teaches where the system can be used various physical input devices including with a keyboard (Par. 36 and Fig. 11A and 11B). However, Churikov et al. does not explicitly teach haptic zones on key caps, a printed circuit board for sending signals, or applying a change in voltage across a piezoelectric actuator to provide the haptic effect.
	Winter et al. teaches a system for providing haptic effects in games which includes key cap based haptic regions and where the haptic actuators are disposed beneath the identified key caps (Fig. 3 and Par. 38 which teaches actuators located underneath key caps of the keyboard).
	It would be desirable to modify the system of Churikov et al. to include haptic feedback via under keyboard actuators as taught by Winter et al. in order to provide a haptic zone corresponding to the keyboard keycaps that are actually being touched by the user to provide better haptic feedback.
Cargin, JR. et al. teaches an electronic system where various electronic devices include printed circuit board in communication with each other (Par. 115).
It would be desirable to modify the system of Churikov et al. to include printed circuit boards for communicating signals as taught by Cargin, JR. et al. in order to allow the various electrical components of each device to be easily and securely electrically connected together and connected to other electronic components in the system.
	Neuwirth et al. teaches a haptic actuator which includes applying a change in voltage across a piezoelectric actuator to provide the haptic effect (Par. 28, 61, and 62).
	It would be desirable to modify the system of Churikov et al. to include a piezoelectric actuator as taught by Neuwirth et al. in order to generate the vibration via a compact and easily electrically controllable actuator like a piezoelectric actuator.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Churikov et al. to include haptic feedback via under key cap actuators as taught by Winter et al., to include printed circuit boards for communicating signals as taught by Cargin, JR., and to modify the system of Cowley et al. to include a piezoelectric actuator as taught by Neuwirth et al.

In Reference to Claim 12
Churikov et al., Winter et al., Cargin, JR et al., and Nuewirth et al. teach the keyboard controller applying the change in voltage across the piezoelectric actuator disposed beneath the key cap to cause haptic movement of variable intensity in the key cap, based on an identification of an avatar image upon which the gaming action event is executed as the user avatar image or a non-user avatar image. (Winter et al. which teaches the key cap actuator as described above, Nuewirth et al. which teaches changing voltage in a piezoelectric actuator as described above. Churikov et al. Fig. 2 and Par. 54 where game actions by different types of object cause different haptic feedback. For example, haptic feedback caused by distant ships is lower intensity than haptic feedback associated with a user’s own gun).

In Reference to Claim 13
Churikov et al. teaches wherein the gaming action event is the user avatar image firing a weapon (Fig. 2 and Par. 54).

In Reference to Claim 14
Churikov et al. teaches where the gaming action event is the non-user avatar image, located at a relative position with respect to the user avatar image within the 3D game environment, executing a gaming action event with respect to the user avatar image, and the location of the key cap with respect to the user correlates to the relative position of the non-user avatar image with respect to the user avatar image. (Par. 49 which teaches where the user’s car collides with an enemy and providing directional haptic feedback as a result. Where event is the “enemies” driving which lead to the collision. See also Fig. 2 and Par. 54).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Churikov et al. US 2016/0202760, Winter et al., US 2015/0227207, Nuewirth et al., 2021/0031235, and Cargin, JR. et al., further in view of Grant et al., US 2017/0333788.

	In Reference to Claim 9
Churikov et al., Winter et al., Cargin, JR et al., and Nuewirth et al. teach a system as described above in reference to Claim 8. However, they do not explicitly teach a mechanical keyboard switch assembly disposed beneath the piezoelectric actuator and the key cap.
Grant et al. teaches a haptic system for keyboards which teach a mechanical keyboard switch assembly disposed beneath the piezoelectric actuator and the key cap (Fig. 3, Fig. 5A-6B and Par. 45).
It would be desirable to modify the system of Churikov et al., Winter et al., Cargin, JR et al., and Nuewirth et al. to include a system where a mechanical switch is positioned below the keycap and actuator as taught by Grant et al. in order to allow the haptic feedback system to be used on keys with mechanical switches underneath as taught by grant et al. in order to increase the enjoyment of users who prefer the feel of mechanical keys on a keyboard.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Churikov et al., Winter et al., Cargin, JR et al., and Nuewirth et al. to include a system where a mechanical switch is positioned below the keycap and actuator as taught by Grant et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Churikov et al. US 2016/0202760, Winter et al., US 2015/0227207, Nuewirth et al., 2021/0031235, Cargin, JR. et al., US 2004/0093363, further in view of Power, US 2021/0027120.

In Reference to Claim 11
Churikov et al. teaches the processor executing code instructions of an image recognition model to identify the gaming action event involving the avatar image and a movement of the gaming action event within the virtual 3D gaming environment within a captured image of live gameplay as displayed via the display device; and generating a moving haptic response across a plurality of piezoelectric actuators situated under a beneath a plurality of key caps, corresponding to the movement of the gaming action event (Churikov et al. Fig. 24 and Par. 99-100 which teaches identifying haptic events based on a machine learning model. And Par. 49 and 103-104 which teaches generating direction haptic feedback based on objects moving in the video feed. Churikov et al. Fig. 11A and 11B and Winter et al. which teaches a plurality of haptic zones beneath key caps and Churikov et al. Par. 34, 35, and 49 which teach piezoelectric actuators as described above).
However, Churikov et al. does not explicitly teach where the machine learning model is trained.
Power teaches training a machine learning model to better identify game objects (Par. 89).
It would be desirable to train the machine learning model of Churikov et al. to better identify the game objects via training images as taught by Power in order to improve the video stream basic haptic identification of Churikov et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to train the machine learning model of Churikov et al. to better identify the avatar image via training images as taught by Power.

Allowable Subject Matter
Claims 7, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Regarding arguments directed towards Churikov with respect to Claims 1 and 15. Examiner disagrees that the amendments overcome the prior art of record. Although Fig. 11A-11B shows that there are three haptic zones left, middle and right, Par. 70 of Churikov merely puts for these zones as examples and suggests that the haptic zones may be further tuned according to software. In particular Fig. 1A and Par. 49 illustrates a device with similar perimeter haptic actuators where the left and right sides of the device a divided up into additional portions such as an upper left portion and a lower left portion. which in the examiner’s opinion illustrate first and second portions on each side. Further as mentioned in Par. 70 these zones could be configured in software and thus be divided up as needed into additional zones. Furthermore, examiner analysis of Churikov shows that haptic zones on devices need not be restricted to the perimeter of a device (Fig. 17A-B, 20A-B, 21A, and Par. 83, 86, and 88). As such in the examiner’s opinion Churikov teaches the new scope of the limitations as presented in the new grounds of rejection provided above. 
Regarding arguments directed towards Churikov with respect to Claims 8. Examiner disagrees. The rejection is made over the combinations of references. With Churikov teaching the piezoelectric haptic regions and Winter being relied upon for teaching of haptic regions on key caps. Applicant's argues against the references individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, although the grounds of rejection above have not been changed, examiner notes that Churikov Fig. 21A and Par. 88 does explicitly teach haptic elements on individual keys although not necessarily on key caps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715